Citation Nr: 0013781	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  92-03 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
residuals of multiple shell fragment wounds of the left 
buttock, and left thigh with retained metal fragments, 
involving Muscle Groups XVII and XIII.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of multiple shell fragment wounds of the left lower 
leg and calf, with stiffness and numbness of foot and 
Achilles tendon involving the ankle, with retained fragments, 
involving Muscle Group XI.

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of multiple shell fragment wounds of the left 
forearm, involving Muscle Group VIII, with symptomatic scars.

4.  Entitlement to an evaluation in excess of 10 percent for 
residuals of multiple shell fragment wounds of the right leg 
and calf, involving Muscle Group XI.  

5.  Entitlement to an evaluation in excess of 10 percent for 
residuals of multiple shell fragment wounds involving the 
right shoulder, with retained fragments, and history of right 
ulnar paralysis.

6.  Entitlement to an evaluation in excess of 10 percent for 
residuals of multiple shell fragment wounds of the back and 
chest, involving Muscle Group XX and XXI.

7.  Entitlement to an increased (compensable) evaluation for 
residual scars shell fragment wounds to the right buttock and 
right thigh.

8.  Entitlement to an increased (compensable) evaluation for 
residuals of multiple shell fragment wound of the left upper 
arm, Muscle Group VI, scars.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The veteran had active military service from September 1967 
to May 1969.  His awards and decorations include the Combat 
Infantry Badge, and Purple Heart.  The veteran was found 
incompetent in 1991, and his spouse, the appellant, was made 
spouse-payee.  

This case was previously before the Board of Veterans' 
Appeals (Board) and remanded for additional development in 
August 1994, and again in December 1997.  The case has been 
returned to the Board for further appellate consideration.  


REMAND

The veteran sustained multiple mortar fragment wounds in 
early March 1969, involving both legs, both arms the back, 
and buttocks.  The Board notes that, subsequent to the first 
medical treatment for the wounds, he developed right ulnar 
nerve paresis with hypesthesia in the ulnar distribution.  He 
also described an area of decreased sensation over the left 
heel with difficulty putting weight on the left beg because 
of tender calf.  He was discharged from hospital treatment in 
late April 1969, and discharged the first of May 1969.

When examined by VA in October 1969, the veteran complained 
of cramps in the right hand, numbness in the 3rd and 4th 
finger of the right hand, a knot in the right palm, some 
stiffness in the left leg, and numbness in the left heel.  
Neurology examination found no neurological disease, and 
partial right ulnar nerve paresis was not found.  It was 
indicated that the veteran's complaints were subjective.  
Orthopedic examination was conducted and is of record.  By 
rating action in February 1970 service connection was 
established for multiple shell fragment wounds of the left 
buttock, and left thigh with retained metal fragments, 
involving Muscle Groups XVII and XIII, rated 20 percent; 
multiple shell fragment wounds of the left lower leg and 
calf, with stiffness and numbness of foot and Achilles tendon 
involving the ankle, with retained metal fragments, involving 
Muscle Group XI, rated 10 percent; multiple shell fragment 
wounds of the left forearm, involving Muscle Group VIII, with 
symptomatic scars, rated 10 percent; multiple shell fragment 
wounds of the right leg and calf, involving Muscle Group XI, 
rated 10 percent; multiple shell fragment wounds involving 
the right shoulder, with retained metallic fragments and 
history of right ulnar paralysis, rated 10 percent; multiple 
shell fragment wounds of the back and chest, involving Muscle 
Group XX and XXI, rated 10 percent; residual scars shell 
fragment wounds to the right buttock and right thigh, rated 
noncompensable; and residuals of multiple shell fragment 
wound of the left upper arm, scars, Muscle Group VI, rated 
noncompensable.  The combined evaluation was 60 percent.

The veteran was in an automobile accident in August 1990, in 
which he sustained head injury with severe brain damage.  He 
remains in a Glascow coma state, scale 6.   

The appellant, in an October 1991 statement asserted that 
after the veteran returned from Vietnam, he could not put his 
right foot flat on the ground, that he limped each morning, 
and that after strenuous activity he had mobility problems 
for several days.  Additionally, he had lack of muscle 
control in the right arm and hand, and played saxophone for 
therapy.  She stated that immediately after the automobile 
accident the service-connected injury areas noticeably 
worsened, and he had right foot drop.  

R. Jackson, M.D., in a statement dated in November 1990, 
reported that the veteran was examined November 21, 1990, his 
right upper and right lower extremity, which had muscle 
injury in service, were more disabled, not capable of 
rehabilitation, and in a quiescent state.  The physician made 
no comment as to whether the increased symptoms were 
attributable to the service-connected disorder or the 
intervening affects of the post-service injury.  

T. Moran, M.D., in a statement dated in October 1991, 
reported that the veteran was a patient of his, with right 
side muscle and nerve damage that occurred in service.  It 
was further noted that such "injuries appear to have 
worsened due to foot drop, contractions, and lack of mobility 
of the right side, and the right side had never responded to 
stimulation."  This physician also made no comment as to 
whether the increased symptoms were attributable to the 
service-connected disorder or the intervening affects of the 
post-service injury.

The August 1994 remand requested neurological and orthopedic 
examination, in order to secure an opinion as to whether 
there was any causal relationship between the veteran's 
current right-sided immobility and foot drop, and any 
service-connected disability.  Because of the veteran's 
comatose state, and residence in a contracted nursing home, 
such an examination was not feasible.  However, there is in 
file a medical report from a physician, dated in July 1997, 
in which reference was made to shell fragment wounds, and the 
accident in August 1990 with subsequent vegetative state.  
There was also reference to neurological examination in 1991.  
The physician noted that patients in a comatose state from 
severe head trauma do develop contracture and spasticity and 
also compressive neuropathy like foot drop.  It was opined 
that the veteran's "worsening state might have compounded 
with his resultant head injury and his previous injury from 
the service."  The physician also stated that just going 
from the chart and not examining the veteran, it was "quite 
unclear whether his accident had resulted in his current 
state or whether his prior injuries compounded with the motor 
vehicle accident had made his current situation worse 
resulting in his worsening condition."  The Board finds that 
all of the current medical opinions of record are defective 
in that they appear not to be grounded on a comprehensive 
review of the clinical evidence, in part at least because 
certain key evidence alleged to exist has not been secured, 
and because they are to one degree or another equivocal.  In 
this context, the Board notes that medical records associated 
with the veteran's original treatment after the accident in 
August 1990, have not been included in the file.  

It was determined in the December 1997 remand that although 
there were obvious limitations in evaluating this veteran, it 
was also quite clear that there is potentially available 
evidence which would place an evaluator in a much better 
position to provide an informed opinion.  That evidence 
included comprehensive medical records covering the period 
from separation from service to August 1990, all private 
medical records associated with the veteran's treatment after 
the August 1990 accident, and perhaps clarification from Dr. 
Jackson and Dr. Moran.  The Board, in the December 1997 
remand requested, in part, the following:

3.  The RO should again request that the 
veteran's spouse provide a list of the 
names and address of all medical 
providers for the veteran from October 
1969 to August 1990.  Any examination for 
insurance or employment purposes would 
also be of value.  Using information 
provided, and with appropriate release of 
information documents, the RO should 
attempt to secure medical records for the 
veteran.  The RO, in their request, 
should inform the veteran's spouse of the 
importance of her cooperation, as such 
evidence is very important to support her 
evidentiary assertions concerning the 
status of the service connected 
disabilities prior to the August 1990 
accident.  The lack of such clinical 
evidence potentially would have a 
significant negative impact on this 
claim.  

If, and only if no medical records prior 
to August 1990 are available, the RO 
should, with the help of the veteran's 
spouse, contact co-workers, neighbors and 
friends of the veteran, for their 
personal observations of his physician 
condition prior to the August 1990 
accident.  The veteran's vocational and 
avocational activities should also be 
reported.  

4.  The RO, with the help of the 
veteran's spouse, should secure all 
medical records associated with the 
veteran's accident in August 1990, and 
treatment thereafter, to February 1991.  
The RO should also attempt to secure 
medical records for the veteran from 
Windsor Manor, and L. Stropes, M.D., the 
veteran's personal physician, from 1991 
to the present.  A guide to the above 
requests is the Board's interest in the 
veteran's physical condition prior to the 
accident, his condition immediately after 
the 1990 accident, and his condition 
since the accident.  

5.  The RO should contact Dr. Jackson, 
and request that he provide a copy of his 
examination on November 21, 1990.  He 
should also be respectfully requested to 
address whether the increased disability 
in the veteran's upper and lower 
extremity after the August 1990 accident 
was causally related to the service 
connected wounds or to the effects of the 
severe injuries in the accident.   A 
complete rationale for any opinion 
expressed must be provided.  If any an 
opinion can not be provided without 
resort to speculation, Dr. Jackson should 
so note.  

6.  The RO should contact Dr. Moran, and 
ask whether his information concerning 
the veteran's service-connected right 
side disabilities was based on personal 
observation and examination before and 
after the veteran was injured in August 
1990, review of medical records for the 
veteran prior to August 1990, by oral 
report from the veteran's spouse after 
the 1990 accident, or by any combination 
of these sources or other sources.  He 
should also provide the medical basis for 
his opinion that the service injuries had 
worsened, and whether he attributed the 
foot drop, contractions, and lack of 
immobility to the accident or to pre-
accident disability.  A complete 
rationale for any opinion expressed must 
be provided.  If any an opinion can not 
be provided without resort to 
speculation, Dr. Moran should so note.  

7.  Following the above, when all 
additional records have been associated 
with the claims folder, the RO should 
have the entire record, and a copy of 
this remand, reviewed by an appropriate 
medical specialist for an opinion as to 
the medical probability that the current 
right sided disability, including drop 
foot, is causally or etiologically 
related to any service-connected 
disability, as opposed to any other 
cause, including the affects of the 
August 1990 accident.  A complete 
rationale for the opinion expressed must 
be provided.  If the opinion can not be 
provided without resort to speculation, 
the examiner should so note.  

The examiner should also be asked to 
provide an opinion as to whether the 
veteran's service-connected disabilities 
could currently be evaluated, for the 
purpose of disability compensation, with 
any degree of certainty or accuracy, 
while the veteran is in a coma.  A 
complete rationale for the opinion 
expressed must be provided.  If the 
opinion can not be provided without 
resort to speculation, the examiner 
should so note.  

The RO did not fully comply with the December 1997 remand.

Items 3 & 4

In regard to item number 3, and 4, the RO, in a letter dated 
January 20, 1998, requested that the appellant provide the 
names, address, and approximate dates of treatment for all 
private healthcare providers from whom you have received 
treatment.  Medical evidence or opinion of a relationship 
between the veteran's current condition and his service-
connected disabilities would be helpful.  It was also 
requested that the she complete and return VA Form 21-4142 
for each healthcare provider, list the names and addresses of 
all medical providers for the veteran from October 1969 to 
August 1990, and any examination for insurance or employment 
purposes.  It was pointed out that her cooperation was very 
important to support the assertions concerning the status of 
the service-connected disabilities prior to August 1990.

It was also noted in the January 20, 1998 letter that all 
medical records associated with the veteran's accident in 
August 1990, and treatment to February 1991 were needed.  She 
was provided with VA Form 21-4142 for records from Windsor 
Manor and L. Stropes, MD.  The evidence does not show that 
the January 20, 1998 letter was undeliverable.

A deferred rating decision dated April 3, 1998, addressed to 
the representative, noted that the appellant had not 
responded to the request for additional information, 
specifically the January 20, 1998 letter, and it was 
requested that the representative assist the appellant in 
furnishing this information.  The evidence requested was set 
forth in the assistance request.  An October 7, 1999 VA 
memorandum from the Rating Board and Appeals supervisor noted 
the request for information January 20, 1998, and the request 
for assistance for the elected service organization; however, 
neither the appellant nor the representative had provided any 
of the requested information pursuant to the December 1997 
remand.  The case was prepared for return to the Board.  

The Board notes that in the second paragraph of item 3, 
concerning action if no medical records prior to August 1990 
were available, requested that the RO, with the help of the 
appellant, was to contact co-workers, neighbors and friends 
of the veteran for personal observations of his physical 
condition prior to August 1990.  No medical records prior to 
August 1990 were received, and the RO did not contact the 
appellant as set forth in the remand.  Even though the 
appellant did not respond to the request for additional 
medical information, she was not provided an opportunity to 
respond to a request for personal information.  

In passing the Board notes that with reference to the request 
to secure additional records from Windsor Manor and L. 
Stropes, M.D., that it was reported in VA Form 119, dated 
January 18, 1996 that Dr. Stropes office had called and 
reported that medical reports were located at the nursing 
home.  

Item 5

It was requested in item 5 that the RO contact Dr. Jackson, 
for reasons specified in the remand, set forth above.  There 
is no record that the RO tried to contact Dr. Jackson, and 
the January 20, 1998 letter to the appellant requesting 
additional information did not make reference to Dr. Jackson.  
The RO, in the April 3, 1998 request for assistance from the 
designated service organization, did note that the evidence 
requested by the Board included release of information for 
medical records, to include Dr. Jackson, and that Dr. Jackson 
was to provide an opinion concerning the increased disability 
and any relationship between service-connected disability or 
the effects of the injuries in the accident.  However, it is 
not clear whether this information concerning Dr. Jackson was 
conveyed directly to the appellant, or Dr. Jackson.  

Item 6

The RO was requested, in item 6, to contact Dr. Moran for 
information concerning his observations of the veteran's 
right-sided disabilities.  The RO did not contact Dr. Moran.  
The January 20, 1998 letter to the appellant requesting 
information and providing her with VA Forms 21-4142's for 
health care providers, noted that she was to contact Dr. 
Moran and ask that he provide the information requested in 
the remand.  The remand request was that the RO contact Dr. 
Moran, not the appellant.

Item 7

After the completion of the items preceding 7, and all 
additional records were associated with the claims folder, 
the RO was to have the entire records reviewed by an 
appropriate medical specialist for an opinion as to the 
medical probability that the current right sided disability, 
including drop foot, is causally or etiologically related to 
any service-connected disability, as opposed to any other 
cause, including the affects of the August 1990 accident.  
Further, the examiner should also be asked to provide an 
opinion as to whether the veteran's service-connected 
disabilities could currently be evaluated, for the purpose of 
disability compensation, with any degree of certainty or 
accuracy, while the veteran is in a coma.

As noted above, the RO had previously secured orthopedic and 
neurological opinions in June and July 1997, and those 
physicians essentially reported that without the current 
charts or examining the veteran, the basis for the current 
disability was unclear, and their opinions were equivocal.  
Even though no additional medical information was received, 
an appropriate specialist was not provided an opportunity to 
review the claims file and provide the requested opinions.  

The Board regrets the protracted nature of these proceedings.  
The veteran's situation after his tragic vehicle accident has 
made the assembly of an adequate record extremely difficult.  
It has proved necessary to attempt to gather evidence that 
would not normally be secured in claims of this nature and to 
obtain alternative medical evaluations where a conventional 
request for the veteran to report to a VA facility for 
examination is not feasible, and could even be dangerous to 
the veteran's health.  The Board must respectfully point out, 
however, that the Court has held in Stegall v. West, 11 Vet. 
App. 268 (1998) that:

...a remand by this Court or by the Board confers on 
the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  We 
hold further that a remand by this court or the 
Board imposes upon the Secretary of [VA] a con 
concomitant duty to ensure compliance with the 
terms of the remand....Finally, we hold also that 
where, as here, the remand orders of the Board or 
this court are not complied with, the Board itself 
errs in failing to ensure compliance....The Court 
takes this opportunity to remind the Secretary that 
he holdings of this decision are precedent to be 
followed in all cases presently in remand status.

Accordingly, the case is remanded to the RO for the following 
actions:

1.  The appellant should be permitted to 
submit or identify any other evidence in 
support of this claim.  Medical evidence 
or opinion of a relationship between the 
veteran's current condition and his 
service-connected disabilities would be 
helpful.    The appellant has the right 
to submit additional evidence and 
argument on the matter or matters the 
Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The RO should again request that the 
appellant provide a list of the names and 
address of all medical providers for the 
veteran from October 1969 to August 1990.  
Any examination for insurance or 
employment purposes would also be of 
value.  Using information provided, and 
with appropriate release of information 
documents, the RO should attempt to 
secure medical records for the veteran.  
The RO, in their request, should inform 
the veteran's spouse of the importance of 
her cooperation, as such evidence is very 
important to support her evidentiary 
assertions concerning the status of the 
service connected disabilities prior to 
the August 1990 accident.  The lack of 
such clinical evidence potentially would 
have a significant negative impact on 
this claim.  The duty to assist is not a 
one-way street.  The appellant cannot 
passively wait when she may or should 
have information that is essential in 
obtaining putative evidence.  See in 
general Wood v. Derwinski, 1 Vet. App. 
406 (1991).  

If, and only if no medical records prior 
to August 1990 are available, the RO 
should contact the appellant, and request 
that she help in contacting co-workers, 
neighbors and friends of the veteran, for 
their personal observations of his 
physician condition prior to the August 
1990 accident.  The veteran's vocational 
and avocational activities should also be 
reported.  

3.  The RO, with the help of the 
appellant, should secure all medical 
records associated with the veteran's 
accident in August 1990, and treatment 
thereafter, to February 1991.  The RO 
should also attempt to secure medical 
records for the veteran from Windsor 
Manor, to include the medical reports of 
L. Stropes, M.D., the veteran's personal 
physician, from 1991 to the present.  A 
guide to the above requests is the 
Board's interest in the veteran's 
physical condition prior to the accident, 
his condition immediately after the 1990 
accident, and his condition since the 
accident.  

4.  The RO should provide the appellant 
with VA Form 21-4142, so that Dr. Jackson 
can be contacted, and requested to 
provide a copy of his examination on 
November 21, 1990.  He should also be 
respectfully requested to address whether 
the increased disability in the veteran's 
upper and lower extremity after the 
August 1990 accident was causally related 
to the service connected wounds or to the 
effects of the severe injuries in the 
accident.   A complete rationale for any 
opinion expressed must be provided.  If 
any an opinion can not be provided 
without resort to speculation, Dr. 
Jackson should so note.  

5.  The RO should provide the appellant 
with VA Form 21-4142, so that Dr. Moran 
can be contacted, and asked whether his 
information concerning the veteran's 
service-connected right side disabilities 
was based on personal observation and 
examination before and after the veteran 
was injured in August 1990, review of 
medical records for the veteran prior to 
August 1990, by oral report from the 
veteran's spouse after the 1990 accident, 
or by any combination of these sources or 
other sources.  He should also provide 
the medical basis for his opinion that 
the service injuries had worsened, and 
whether he attributed the foot drop, 
contractions, and lack of immobility to 
the accident or to pre-accident 
disability.  A complete rationale for any 
opinion expressed must be provided.  If 
any an opinion can not be provided 
without resort to speculation, Dr. Moran 
should so note.  

6.  Following the above, whether any 
additional records are received and 
associated with the claims folder, the RO 
should have the entire record reviewed by 
an appropriate medical specialist for an 
opinion as to the medical probability 
that the current right sided disability, 
including drop foot, is causally or 
etiologically related to any service-
connected disability, as opposed to any 
other cause, including the affects of the 
August 1990 accident.  A complete 
rationale for the opinion expressed must 
be provided.  If the opinion can not be 
provided without resort to speculation, 
the examiner should so note.  

The examiner should also be asked to 
provide an opinion as to whether the 
veteran's service-connected disabilities 
could currently be evaluated, for the 
purpose of disability compensation, with 
any degree of certainty or accuracy, 
while the veteran is in a coma.  A 
complete rationale for the opinion 
expressed must be provided.  If the 
opinion can not be provided without 
resort to speculation, the examiner 
should so note.  

Following completion of the foregoing, the RO must review the 
claims folder and ensure that all of the foregoing 
development actions have been conducted and completed to the 
extent possible.  If the benefit sought remains denied, the 
appellant and her representative should be provided with a 
supplement statement of the case and be given opportunity to 
respond.  The case should then be returned to the Board for 
further appellate consideration.  By this action, the Board 
intimates no opinion legal or factual as to the ultimate 
determination warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


